                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18CV150-KDB-DSC


 JARED MODE et. al.                               )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                    ORDER
                                                  )
 S-L DISTRIBUTION COMPANY LLC                     )
 et. al.,                                         )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Kaitlyn E. Hutcherson]” (document #582) filed November 10, 2020. For the reasons

set forth therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.                         Signed: November 10, 2020




      Case 3:18-cv-00150-KDB-DSC Document 583 Filed 11/10/20 Page 1 of 1
